Citation Nr: 1313900	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  05-27 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a certificate of eligibility for specially adapted housing.

2.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to November 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

1.  The most competent and credible evidence of record shows that the Veteran's service connected disorders cause the loss of one lower extremity together with residuals of organic disease which so affects the functions of balance or propulsion as to preclude locomotion without the aid of a wheelchair.

2.  The Board is granting the Veteran's claim for specially adapted housing certificate. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a specially adapted housing certificate are met.  38 U.S.C.A. §§ 1155, 2101 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.350, 3.809, 4.63 (2012).

2.  The claim for a special home adaptation grant is denied as moot.  38 U.S.C.A. §§ 2101(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.350(a), 3.809, 4.63 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

a.  The Specially Adapted Housing Certificate

Given the fully favorable decision contained herein as to the specially adapted housing claim, the Board finds that discussion of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error. 

The Veteran maintains, in substance, that he has lost one leg and that this disability when combined with the peripheral neuropathy in his other leg requires the use of a wheelchair to ambulate and therefore he meets the eligibility requirements for a specially adapted housing certificate.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Controlling laws and regulations provide that a certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service connected compensation for permanent and total disability due to: (1) The loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b). 

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 

The term "preclude locomotion" is defined by 38 C.F.R. § 3.809(d) to mean that the service connected disability creates a necessity for the regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Because the Veteran is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing if he meet any one of the four criteria listed at 38 C.F.R. § 3.809(b), the Board will first consider if he meets the criteria found at § 3.809(b)(3) because it appears to best reflect his current level of adverse symptomatology.

Initially, it is observed the Veteran was awarded benefits based on his total disability due to his individual unemployability, effective from 1997.  The Board also notes that the Veteran is service connected for an above the knee amputation of the right leg rated as 60 percent disabling.  Furthermore, he is service connected for diabetes mellitus rated as 20 percent disabling and peripheral neuropathy of the left lower rated as 20 percent disabling. 

Regarding the diabetes mellitus with peripheral neuropathy in the left lower extremity, the Board notes that at the July 2008 VA examination it was observed that it caused decreased pedal pulses (trace) in the left lower extremity, absent sensation to monofilament testing in the left lower extremity in a stocking pattern up to the knee, absent vibratory sensation in the left lower extremity up to the knee, and only trace deep tendon reflexes in the left lower extremity.  The examiner characterized this as "severe" peripheral neuropathy in the left lower extremity.  

VA treatment records also show that the Veteran is wheel chair bound.  See, for example, VA treatment records dated in April 2006, June 2006, and February 2007.  Moreover, the claimant arrived for the VA examination in a motorized scooter and could not leave that scooter to get weighed or to get onto the examination table.  Additionally, in statements in support of claim the Board finds that the Veteran has provided competent and credible evidence this his service connected right leg amputation when combined with his service connected peripheral neuropathy of the left lower extremity caused him to live in a wheel chair and have no mobility.  See, for example, statements received in January 1994, July 2005, and August 2006; Also see Davidson, supra.

Given the above evidence, the Board finds that the question of whether the Veteran's adverse symptomatology caused by his service connected diabetes mellitus with left lower extremity peripheral neuropathy when combined with his service connected right leg amputation so affects the functions of balance or propulsion as to preclude locomotion without the aid of a wheelchair is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that it does.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the criteria for a certificate of eligibility for assistance in acquiring specially adapted housing has been met.  See 38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b)(3).

In summary, the Board finds that the most competent and credible evidence of record shows that the Veteran has (a) the loss of a lower extremity due to his service connected above the knee amputation of the right leg and (b) his service connected diabetes mellitus with left lower extremity peripheral neuropathy which causes lost sensation in that extremity when combined with his service connected right leg amputation so affects the functions of balance or propulsion that locomotion is preclude without the aid of a wheelchair.  Therefore, the Board finds that the Veteran meets the third criteria for a specially adaptive housing certificate and the claim is granted.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b)(3).  

b.  The Special Home Adaptation Grant

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

Controlling laws provide that a certificate of eligibility for assistance in acquiring a special home adaptation grant may be granted under 38 U.S.C.A. § 2101(b) where the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  

Here, the Board is granting the Veteran entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  Also see 38 C.F.R. § 3.809(a).  Therefore, the law precludes an award of special home adaptation grant under 38 U.S.C.A. § 2101(b).  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  Accordingly, the special home adaptation claim must be denied as moot.





      (CONTINUED ON NEXT PAGE)
ORDER

The claim for a specially adapted housing certificate is granted.

The claim of entitlement to special home adaptation grant is denied as moot.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


